925 F.2d 1454
65 Ed. Law Rep. 1069
WOODS PSYCHIATRIC INSTITUTE, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-5092.
United States Court of Appeals,Federal Circuit.
Feb. 25, 1991.

Appealed from:  U.S. Claims Court;  Robert J. Yock, Judge.
Patric Hooper, Hooper, Lundy & Bookman, Inc., Los Angeles, Cal., argued, for plaintiff-appellant.
Richard P. Nockett, Atty., Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued, for defendant-appellee.  With him on the brief were Stuart M. Gerson, Asst. Atty. Gen., David M. Cohen, Director and Sharon Y. Eubanks, Asst. Director.  Also on the brief was Roberta R. Herrick, Asst. Gen. Counsel, OCHAMPUS, of counsel.
Before NIES, Chief Judge, SKELTON, Senior Circuit Judge, and RADER, Circuit Judge.
NIES, Chief Judge.


1
Woods Psychiatric Institute appeals the judgment of the United States Claims Court which concluded that the final decision of the Director of the Civilian Health and Medical Program for the Uniformed Services (CHAMPUS) was not arbitrary or capricious, was based on substantial evidence and was correct as a matter of law.  Woods Psychiatric Inst. v. United States, 20 Cl.Ct. 324 (1990).  Specifically, the Claims Court in a detailed analysis determined that two CHAMPUS regulations, 32 C.F.R. Secs. 199.10(b)(1)(iv) and 199.10(f)(5) (1985),* are procedurally and substantively valid, that the alleged untimeliness of CHAMPUS's actions in recouping overpayments did not unduly prejudice Woods, and that CHAMPUS's recoupment actions were not barred by the statute of limitations.  Id.


2
We affirm the judgment for reasons stated in the Claims Court's opinion, which we adopt, except with respect to the court's discussion of the statute of limitations issue.  That issue is not an issue in the appeal.


3
AFFIRMED.



*
 We cite the 1985 edition of the regulations, because as the Claims Court noted below, "The parties have agreed to and relied on (and cited) the 1985 edition of the Code of Federal Regulations, which contains the pertinent regulations that were in effect during the relevant period of this case."    Woods, 20 Cl.Ct. at 327 n. 1